EXHIBIT CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the incorporation by reference in Registration Statement No 333-115359 on Form S-8 pertaining to the Citizens First Corporation 2002 Stock Option Plan and 2003 Stock Option Plan for Non-employee Directors of our report dated March 26, 2008, on the consolidated financial statements of Citizens First Corporation which report is included in Form 10-KSB for Citizens First Corporation for the year ended December 31, 2007. Crowe Chizek and Company
